

Exhibit 10.2
CERNER CORPORATION
2011 OMNIBUS EQUITY INCENTIVE PLAN
(As Amended and Restated May 22, 2015)
The purpose of the Cerner Corporation 2011 Omnibus Equity Incentive Plan (the
"Plan") is to encourage designated key associates, consultants and non-employee
directors of Cerner Corporation (the "Company") and its subsidiaries to
contribute materially to the growth of the Company by providing such individuals
with the opportunity to acquire Shares of the Company's stock, thereby
benefiting the Company's shareholders by aligning the economic interests of the
participants with those of the shareholders.
1.Reallocation of Shares from Plan G
From and after the Original Effective Date (as defined in Section 20), the
following shares of common stock of the Company ("Shares") from the Cerner
Corporation 2004 Long-Term Incentive Plan G (the "Prior Plan") shall be
available for issuance pursuant to the Plan: (i) all Shares available for the
grant of awards under the Prior Plan as of the Original Effective Date and (ii)
with respect to outstanding awards under the Prior Plan as of the Original
Effective Date that for any reason expire or are cancelled or terminated
thereafter without having been exercised, delivered or vested in full, as the
case may be, all Shares allocable to the unexercised, undelivered or unvested
portion of each such award (collectively, the "Prior Plan Shares"). Following
the Original Effective Date, no additional awards shall be granted under the
Prior Plan. From and after the Original Effective Date, all outstanding awards
granted under the Prior Plan shall remain subject to the terms of the Prior
Plan. All Grants (as defined in Section 3) granted on or after the Original
Effective Date of this Plan will be subject to the terms of this Plan.
2.    Administration
(a)    Committee. The Plan shall be administered and interpreted by the
Compensation Committee of the Board of Directors or such other committee as the
Board of Directors of the Company (the “Board”) may designate to administer this
Plan (the "Committee"). The Committee shall consist of three or more members of
the Board, all of whom shall be: (i) "outside directors" as defined under
section 162(m) of the Internal Revenue Code of 1986, as amended (the "Code") and
related Treasury regulations, (ii) "non-employee directors" as defined under
Rule 16b-3 under the Securities Exchange Act of 1934, as amended (the "Exchange
Act"), and (iii) in the judgment of the Board, qualified to administer the Plan
and act as a Member of the Committee pursuant to all applicable rules,
regulations and listing standards of the Nasdaq Stock Market (or such other
stock exchange on which Shares are traded), including any applicable standards
for independence. Any member of the Committee who does not satisfy the
qualifications set out in the preceding sentence may recuse himself or herself
from any vote or other action taken by the Committee. The Board may, at any time
and in its complete discretion, remove any member of the Committee and may fill
any vacancy in the Committee.
(b)    Committee Authority. The Committee shall have the sole authority to (i)
determine the individuals to whom grants shall be made under the Plan; (ii)
determine the type, size and terms of the grants to be made to each such
individual; (iii) determine the time when the grants will be made and the
duration of any applicable exercise or restriction period, including the
criteria for exercisability, vesting or delivery and the acceleration of
exercisability, vesting or delivery; (iv) amend the terms (other than terms
related to initial pricing of the Shares) of any previously issued Grant; (v)
cause the forfeiture of any Grant or recover any shares, cash or other property
attributable to a Grant for violations of any Company ethics policy or

1



--------------------------------------------------------------------------------



pursuant to any Company compensation clawback policy; and (vi) deal with any
other matters arising under the Plan.
(c)    Delegation by the Committee. The Committee, in its sole discretion and on
such terms and conditions as it may provide, may delegate all or any part of its
authority and powers under this Plan to one or more Directors or, subject to
applicable law, officers of the Company; provided, however, that the Committee
may not delegate its authority and powers (i) with respect to Section 16
Persons, or (ii) in any way which would jeopardize the Company's ability to
qualify for Rule 16b-3 or the "performance-based compensation" exception under
Section 162(m) of the Code.
(d)    Committee Determinations. The Committee shall have full power and
authority to administer and interpret the Plan, to make factual determinations
and to adopt, amend or rescind such rules, regulations, agreements and
instruments for implementing the Plan and for the conduct of its business as it
deems necessary or advisable, in its sole discretion. The Committee's
interpretations of the Plan and all determinations made by the Committee
pursuant to the powers vested in it hereunder shall be conclusive and binding on
all persons having any interest in the Plan or in any awards granted hereunder.
All powers of the Committee shall be executed in its sole discretion, in the
best interest of the Company and in keeping with the objectives of the Plan and
need not be uniform as to similarly situated individuals.
3.    Grants
(a)    Awards under the Plan may consist of grants of incentive stock options as
described in Section 6 ("Incentive Stock Options"), nonqualified stock options
as described in Section 6 ("Nonqualified Stock Options") (Incentive Stock
Options and Nonqualified Stock Options are collectively referred to as
"Options"), restricted stock as described in Section 7 ("Restricted Stock"),
restricted stock units as described in Section 7 (“Restricted Stock Units”),
stock appreciation rights as described in Section 8 ("SARs"), bonus shares as
described in Section 9 ("Bonus Shares"), performance units as described in
Section 9 ("Performance Units"), performance grants as described in Section 9
(“Performance Grants”) and performance shares as described in Section 9
("Performance Shares"), (hereinafter collectively referred to as "Grants"). All
Grants shall be subject to the terms and conditions set forth herein and to such
other terms and conditions consistent with this Plan as the Committee deems
appropriate and as are specified in writing by the Committee to the individual
in a grant instrument (the "Grant Instrument") or an amendment to the Grant
Instrument. The Committee shall approve the form and provisions of each Grant
Instrument. Grants under a particular Section of the Plan need not be uniform as
among the Grantees (as defined in Section 5(b)).
(b)    The Committee may, in its sole and absolute discretion, place certain
restrictive covenants in a Grant Instrument requiring the Grantee to agree to
refrain from certain actions. Such restrictive covenants, if contained in the
Grant Instrument, will be binding on the Grantee.
(c)    The Committee may provide that Grants shall earn dividends or dividend
equivalents. Such dividends or dividend equivalents may be paid currently or may
be credited to an account maintained on the books of the Company. Any payment or
crediting of dividends or dividend equivalents will be subject to such terms,
conditions, limitations and restrictions as the Committee may establish, from
time to time, including, without limitation, reinvestment in additional Shares
or common share equivalents. Notwithstanding the foregoing, the Committee may
not provide for the current payment of dividends or dividend equivalents with
respect to any Shares subject to a Grant with a performance condition; for such
Grants, the Committee may only provide for the accrual of dividends or dividend
equivalents that will not be payable to a Grantee unless and until, and only to
the extent that, the Shares subject to the Grant vest upon satisfaction of the
relevant performance condition and all other applicable conditions to vesting.

2



--------------------------------------------------------------------------------



Dividend or dividend equivalent rights shall be as specified in the Grant
Instrument, or pursuant to a resolution adopted by the Committee with respect to
outstanding Grants. No dividends or dividend equivalents shall be paid on
Options or SARs.
4.    Shares Subject to the Plan
(a)    Shares Authorized. Subject to the adjustment provisions specified in
Section 4(e) below, the aggregate number of Shares that may be issued or
transferred under the Plan is Thirty-Two Million (32,000,000) Shares plus the
Prior Plan Shares (the "Maximum Share Limit"). The Shares may be authorized but
unissued Shares or reacquired Shares, including treasury Shares and Shares
purchased by the Company on the open market for purposes of the Plan.
(b)    Fungible Share Counting. Subject to adjustment under Section 4(e), an
Option or SAR shall be counted against the Maximum Share Limit as one share for
each Share subject to the Option or SAR, and any Grant of Restricted Stock,
Restricted Stock Unit, Bonus Share, Performance Unit, Performance Grant or
Performance Share (a "Full Value Award") shall be counted against the Maximum
Share Limit as 2.4 Shares for each one Share subject to such Full Value Award.
To the extent that a Share that was subject to a Grant that counted as one share
is returned to the Plan pursuant to Section 4(c), the applicable Share reserve
relating to the Maximum Share Limit will be credited with one Share. To the
extent that a Share that was subject to a Grant that counted as 2.4 Shares is
returned to the Plan pursuant to Section 4(c), the applicable Share reserve
relating to the Maximum Share Limit will be credited with 2.4 Shares. For the
avoidance of doubt, the fungible Share counting set forth in this Section 4(b)
shall apply solely with respect to determining the counting of Shares against
the Maximum Share limit and shall not apply with respect to the counting of
Shares under the individual Share limits set forth in Section 4(d).
(c)    Other Share Counting Rules. For purposes of counting the number of Shares
available for Grants, if and to the extent Shares subject to an outstanding
Grant are not issued by reason of the forfeiture, termination, surrender,
cancellation or expiration, then such Shares shall immediately again be
available for issuance under this Plan and credited back to the Maximum Share
Limit. Shares withheld or tendered with respect to the payment of any Option
Exercise Price, Shares withheld or tendered with respect to payment of any
applicable federal, state and local income withholding, payroll or similar taxes
(the “Applicable Withholding Tax”), Shares repurchased by the Company using
Option Exercise Price proceeds, and all Shares underlying any portion of an
Option or SAR that is settled in Shares (regardless of the actual number of net
Shares delivered upon exercise) shall count against this Maximum Share Limit on
the same basis as set forth above in Section 4(b). To the extent that RSUs or
Performance Units are settled in cash, any Shares underlying such Grants which
are not issued in light of such award being settled in cash, shall be added back
to the Maximum Share Limit.
(d)    Individual Limit. During any calendar year, no individual may be granted
Options or other Grants under the Plan that, in the aggregate, may be settled by
delivery of more than two million (2,000,000) Shares, subject to adjustment as
provided in Section 4(e). In addition, with respect to Grants the value of which
is based on the Fair Market Value of Shares and that may be settled in cash (in
whole or in part), no individual may be paid during any calendar year cash
amounts relating to such Grants that exceed the greater of the Fair Market Value
(as defined in Section 6(b)(iii)) of the number of Shares set forth in the
preceding sentence either at the date of grant or at the date of settlement.
This provision sets forth two separate limitations so that Grants that may be
settled solely by delivery of Shares will not operate to reduce the amount or
value of cash-only Grants, and vice versa; nevertheless, Grants that may be
settled in Shares or cash must not exceed either limitation.

3



--------------------------------------------------------------------------------



With respect to Grants, the value of which is not based on the Fair Market Value
of Shares, no individual may receive Grants pursuant to this Plan during any
calendar year involving a cash value at date of grant that, in the aggregate,
exceeds ten million dollars ($10,000,000).
(e)    Adjustments. If there is any change in the number or kind of Shares
outstanding (i) by reason of a stock dividend, spin-off, recapitalization, stock
split, or combination or exchange of shares, (ii) by reason of a merger,
reorganization or consolidation in which the Company is the surviving
corporation, (iii) by reason of a reclassification or change in par value, or
(iv) by reason of any other extraordinary or unusual event affecting the
outstanding Shares as a class without the Company's receipt of consideration, or
if the value of outstanding Shares is substantially reduced as a result of a
spin-off or the Company's payment of an extraordinary dividend or distribution,
the Maximum Share Limit, the maximum number of Shares that any individual
participating in the Plan may be granted in any year, the number of Shares
covered by outstanding Grants, the kind of shares issued under the Plan, and the
price per share or the applicable market value of such Grants may be
appropriately adjusted by the Committee to reflect any increase or decrease in
the number of, or change in the kind or value of, issued Shares to preclude, to
the extent practicable, the enlargement or dilution of rights and benefits under
such Grants; provided, however, that no fractional shares resulting from such
adjustment shall be issued under Plan as a result of an adjustment under this
Section 4(e), although the Committee in its sole discretion may make a cash
payment in lieu of fractional Shares. Any adjustments determined by the
Committee shall be final, binding and conclusive. If and to the extent that any
such change in the number or kind of Shares outstanding is effected solely by
application of a mathematical formula (e.g., a 2-for-1 stock split), the
adjustment described in this Section 4(e) shall be made and shall occur
automatically by application of such formula, without further action by the
Committee.
(f)    Substitute Awards. In connection with a merger or consolidation of an
entity with the Company or the acquisition by the Company of property or stock
of an entity, the Committee may approve Grants in substitution for any Options
or other stock or stock-based awards granted by such entity or an affiliate
thereof ("Substitute Grants"). Substitute Grants may be granted on such terms as
the Committee deems appropriate in the circumstances, notwithstanding any
limitations on Grants contained in the Plan. Substitute Grants shall not count
against the Maximum Share Limit set forth in Section 4(a), except as may be
required by reason of Section 422 and related provisions of the Code.
5.    Eligibility for Participation
(a)    Eligible Persons. All key associates of the Company and its subsidiaries
("Associates"), including Associates who are officers or members of the Board,
shall be eligible to participate in the Plan. Members of the Board who are not
Associates (“Non-Employee Directors”) shall be eligible to participate in the
Plan. Designated non-associate consultants or advisors to the Company or a
subsidiary thereof who are natural persons (other than Non-Employee Directors)
providing bona fide services that are not in connection with an offer or sale of
any Shares and that are not directly or indirectly maintaining or promoting a
market in the Shares ("Consultants") shall also be eligible to participate in
the Plan.
(b)    Selection of Grantees. The Committee shall select the Associates,
Non-Employee Directors and Consultants to receive Grants and shall determine the
number of Shares subject to a particular Grant, and shall establish such other
terms and conditions applicable to such Grant, in such manner as the Committee
determines. Associates, Non-Employee Directors and Consultants who receive
Grants under this Plan are referred to herein as "Grantees."
6.    Options Grants

4



--------------------------------------------------------------------------------



(a)    Number of Shares. The Committee shall determine the number of Shares that
will be subject to each Grant of Options to a Grantee.
(b)    Type of Option and Price.
(i)    The Committee may grant Incentive Stock Options that are intended to
qualify as "incentive stock options" within the meaning of section 422 of the
Code or Nonqualified Stock Options that are not intended to qualify or any
combination of Incentive Stock Options and Nonqualified Stock Options, all in
accordance with the terms and conditions set forth herein. The maximum number of
Shares that may be issued pursuant to Incentive Stock Options shall be the
Maximum Share Limit and in no event may a Non-Employee Director or a Consultant
be eligible to receive a grant of Incentive Stock Options.
(ii)    The purchase price (the "Exercise Price") of a Share subject to an
Option shall be determined by the Committee and shall be equal to or greater
than the Fair Market Value (as defined below) of a Share on the date the Option
is granted; provided, however, that an Incentive Stock Option may not be granted
to an Associate who, at the time of grant, owns stock possessing more than 10%
of the total combined voting power of all classes of stock of the Company or any
parent or subsidiary of the Company, unless the Exercise Price per share is not
less than 110% of the Fair Market Value of a Share on the date of grant.
(iii)    The fair market value ("Fair Market Value") per Share as of any date
shall be the reported closing sale price of the Share on The NASDAQ Stock Market
(or such other national securities exchange in the event the Shares are not then
traded on The NASDAQ Stock Market) as of that date, or if there is no such
reported sales price on the relevant date, then on the last previous day on
which a sale was reported.
(iv)    Notwithstanding anything in this Plan to the contrary, in no event may
the Committee (A) grant Options in replacement of Options previously granted
under this Plan or any other compensation plan of the Company, or amend
outstanding Options (including amendments to adjust an Exercise Price), in each
case with a lower Exercise Price than that of the replaced or outstanding
Option, (B) cancel outstanding Options in exchange for a cash payment, a grant
of replacement Options or SARs, or a grant of any other replacement Full Value
Award, or (C) engage in any transaction that would be deemed a repricing under
the applicable rules of The NASDAQ Stock Market or other governing body, in each
case (A), (B) or (C) without first obtaining the approval of the Company’s
shareholders.
(c)    Option Term. The Committee shall determine the term of each Option (the
"Option Term"). The Option Term of any Option shall not exceed ten (10) years
from the date of grant. However, an Incentive Stock Option that is granted to an
Associate who, at the time of grant, owns stock possessing more than 10% of the
total combined voting power of all classes of stock of the Company, or any
parent or subsidiary of the Company, may not have an Option Term that exceeds
five (5) years from the date of grant.
(d)    Exercisability of Options. Options shall become exercisable in accordance
with such terms and conditions, consistent with the Plan, as may be determined
by the Committee and specified in the Grant Instrument or an amendment to the
Grant Instrument. The Committee or the Grant Instrument may provide for
accelerated vesting in the event of death, disability, retirement, Change of
Control or termination of employment following Change of Control.
(e)    Termination of Employment, Disability or Death. Except as provided below,
an Option may only be exercised while the Grantee who is an Associate,
Non-Employee Director or Consultant (a "Service Provider") is employed by the
Company. Except to the extent otherwise expressly provided in a Grant
Instrument, if such a Grantee ceases to be employed for any reason other than a
"disability", death, retirement or a termination for the convenience of the
Company, any Option held by the Service Provider shall terminate

5



--------------------------------------------------------------------------------



at the close of business ninety (90) days after the Grantee's last day of
performing services as a Service Provider. In such case, and in all cases
described below under (i), (ii), (iii) and (iv) below, the Option may be
exercised only as to the Shares as to which the Option had become exercisable on
or before the date the Grantee ceases performing services as a Service Provider.
(i)    In the event that the Grantee ceases to be employed in a manner
determined by the Committee or Board, in its sole discretion, to constitute
retirement (which determination shall be communicated to the Grantee within
sixty (60) days of such termination), the Option may be exercised by the
Grantee, or in the case of the Grantee's death, by the Grantee's beneficiaries
entitled to do so, (A) if the Option is an Incentive Stock Option, within three
months following the Grantee's retirement, or (B) if the Option is a
Nonqualified Stock Option, the Committee, in its discretion, may provide that
the Grantee’s Options shall be exercisable for up to three (3) years after the
date of retirement, but in no event later than the expiration of the Option
Term.
(ii)    In the event the Grantee dies while he or she is a Service Provider,
within the period referred to in clause (iv) below, or within the period
described in sub-clause (A) and (B) of clause (i), above, (A) if the Option is
an Incentive Stock Option, the Option may be exercisable within one year
following the Grantee's date of death, or (B) if the Option is a Nonqualified
Stock Option, the Committee, in its discretion, may provide that the Grantee’s
Options shall be exercisable for up to three (3) years after the date of death
but in no event later than the expiration of the Option Term.
(iii)    In the event the Grantee ceases to be employed by the Company because
the Grantee becomes "disabled", or if the Grantee becomes disabled within the
period referred to in clause (iv) below, (A) if the Option is an Incentive Stock
Option, the Option may be exercisable within twelve (12) months following the
date Grantee's employment has ceased or the date the Grantee became disabled,
whichever is later, or (B) if the Option is a Nonqualified Stock Option, the
Committee, in its discretion, may provide that the Grantee’s Options shall be
exercisable for up to three (3) years after the date Grantee’s employment has
ceased or the date the Grantee became disabled, whichever is later, but in no
event later than the expiration of the Option Term.
(iv)    In the event the Grantee ceases to be employed by the Company because
the Grantee is terminated or removed from the Board, as the case may be, for the
convenience of the Company (as determined by the Committee or the Board in its
sole discretion), any Incentive Stock Option and/or Nonqualified Stock Option
exercisable on the date of termination of employment may be exercised by the
Grantee within a period determined by the Committee, in its discretion,
commencing on the date of termination of employment or removal from the Board
and continuing for up to three (3) years after the date Grantee’s employment has
ceased but in no event later than the expiration of the Option Term.
(v)    For purposes of this Section 6(e) and Sections 7, 8 and 9:
(A)    The term "Company" shall mean the Company and its subsidiary
corporations.
(B)    "Disability" or "disabled" shall mean a Grantee becoming disabled within
the meaning of section 22(e)(3) of the Code.
(f)    Exercise of Options. A Grantee may exercise an Option that has become
exercisable, in whole or in part, by delivering a notice of exercise to the
Company with payment of the Exercise Price and any Applicable Withholding Tax
due (pursuant to Section 10). The Grantee shall pay the Exercise Price for an
Option (including any Applicable Withholding Tax due pursuant to Section 10) as
specified by the Committee (x) in cash, (y) with the approval of the Committee,
by delivering Shares owned by the Grantee

6



--------------------------------------------------------------------------------



(including Shares acquired in connection with the exercise of an Option, subject
to such restrictions as the Committee deems appropriate) and having an aggregate
Fair Market Value for such Shares on the date of exercise equal to the aggregate
Exercise Price and any Applicable Withholding Tax due at the time of exercise,
or (z) by such other method as the Committee may approve, including attestation
(on a form prescribed by the Committee) to ownership of Shares having a Fair
Market Value on the date of exercise equal to the Exercise Price and any
Applicable Withholding Tax due, payment through a broker in accordance with
procedures permitted by Regulation T of the Federal Reserve Board, or with the
approval of the Committee and solely with respect to a Nonqualified Stock
Option, by a "net exercise" arrangement pursuant to which the Company will not
require a payment of the Exercise Price and any Applicable Withholding Tax due
but will reduce the number of Shares upon the exercise by the largest number of
whole Shares having a Fair Market Value on the date of exercise that does not
exceed the aggregate Exercise Price and any Applicable Withholding Tax. In
addition, the Committee may authorize loans by the Company to Grantees in
connection with the exercise of an Option, upon such terms and conditions that
the Committee, in its sole discretion deems appropriate. However, the Committee
may not authorize any loans under this Plan to any of the Company’s Section 16
Officers as defined by the Securities Exchange Commission and determined each
year by the Company’s Board of Directors. Shares used to exercise an Option (and
satisfy any Applicable Withholding Tax liability) shall have been held by the
Grantee for the requisite period of time, if any, to avoid adverse accounting
consequences to the Company with respect to the Option. The Grantee shall pay
the Exercise Price and the amount of any Applicable Withholding Tax due
(pursuant to Section 10) at the time of exercise. Shares shall not be issued
upon exercise of an Option until the Exercise Price is fully paid and any
Applicable Withholding Tax is paid by or recovered from the Grantee.
(g)    Limits on Incentive Stock Options. Each Incentive Stock Option shall
provide that, if the aggregate Fair Market Value of the Shares on the date of
grant with respect to which Incentive Stock Options are exercisable for the
first time by a Grantee during any calendar year, under the Plan or any other
stock option plan of the Company or a parent or subsidiary, exceeds one hundred
thousand U.S. dollars ($100,000), then the Option, as to the excess, shall be
treated as a Nonqualified Stock Option.
(h)    Recovery of Applicable Withholding Tax. The Grantee of a Nonqualified
Stock Option shall reimburse or make appropriate arrangements with the Company
for any Applicable Withholding Tax payable or required to be withheld by the
Company with respect to the exercise of such Options. The Company shall have the
right to prevent the exercise of any Option until appropriate arrangements have
been made for the Applicable Withholding Tax to be paid by or recovered from the
Grantee in accordance with the provisions of Section 10.
7.    Restricted Stock and Restricted Stock Units Grants
The Committee may issue or transfer Shares to a Grantee under a Grant of
Restricted Stock or Restricted Stock Units, upon such terms as the Committee
deems appropriate. A Restricted Stock Unit shall mean any unit granted under
this Section 7 evidencing the right to receive a Share (or a cash payment equal
to the Fair Market Value of a Share) at some future date. Except as otherwise
specified in a Grant Instrument, the following provisions are applicable to
Restricted Stock and Restricted Stock Units:
(a)    General Requirements. Shares issued or transferred pursuant to Restricted
Stock and Restricted Stock Unit Grants may be issued or transferred with or
without payment from a Grantee, as determined by the Committee. The Committee
may establish conditions under which restrictions on Shares of Restricted Stock
and Restricted Stock Units shall lapse over a period of time or according to
such other criteria as the Committee deems appropriate including, without
limitation, restrictions based upon the achievement of specific performance
goals. The period of time during which the Restricted Stock and

7



--------------------------------------------------------------------------------



Restricted Stock Units will remain subject to restrictions will be designated in
the Grant Instrument as the "Restriction Period." Except with respect to a
maximum of five percent (5%) of the Shares authorized in Section 4(a),
Restricted Stock and Restricted Stock Unit Grants to new hires, and Restricted
Stock and Restricted Stock Unit Grants to Non-Employee Directors, all Restricted
Stock and Restricted Stock Unit Grants to Associates shall be subject to a
minimum vesting schedule as follows: (a) Time-based Restricted Stock and
Restricted Stock Unit Grants shall have a minimum three (3) year vesting
schedule with respect to at least a portion of the Restricted Stock and
Restricted Stock Unit Grants; and (b) Performance-based Restricted Stock and
Restricted Stock Unit Grants shall be based on a performance period of no less
than one (1) year. Notwithstanding the foregoing minimum vesting schedule, the
Committee or the Grant Instrument may provide for accelerated vesting in the
event of death, disability, retirement, Change of Control, termination of
employment following Change of Control or other special circumstances determined
appropriate by the Committee.
(b)    Number of Shares. Subject to Section 4, the Committee shall determine the
number of Shares to be issued or transferred pursuant to a Restricted Stock
Grant or issuable or transferable pursuant to a Restricted Stock Unit Grant and
the restrictions applicable to such Restricted Stock or Restricted Stock Units.
(c)    Requirement of Employment. If the Grantee who is a Service Provider
ceases to be employed by the Company during the Restriction Period, or if other
specified conditions are not met, the Restricted Stock or Restricted Stock Unit
Grant shall terminate as to all Shares covered by the Grant as to which the
restrictions have not lapsed at the close of business on the Grantee's last day
of employment, and those Shares must be immediately returned to the Company. As
provided in the Grant Instrument or as elected by the Committee, in its sole
discretion, in the event of death, disability, retirement, Change of Control or
termination of employment following Change of Control, restrictions for all or a
portion of such Restricted Stock or Restricted Stock Unit may lapse upon the
occurrence of such event.
(d)    Restrictions on Transfer and Legend on Share Certificate. During the
Restriction Period, a Grantee may not sell, assign, transfer, pledge or
otherwise dispose of the Shares of Restricted Stock or the rights relating to
the Restricted Stock Units except to a Successor Grantee under Section 11(a).
Each certificate for a Share of Restricted Stock shall contain a legend giving
appropriate notice of the restrictions in the Grant. The Grantee shall be
entitled to have the legend removed from the Share certificate covering the
Shares subject to restrictions when all restrictions on such Shares have lapsed.
The Committee may determine that the Company will not issue certificates for
Shares of Restricted Stock until all restrictions on such Shares have lapsed, or
that the Company will retain possession of certificates for Shares of Restricted
Stock until all restrictions on such Shares have lapsed.
(e)    Right to Vote and to Receive Dividends. Unless the Committee determines
otherwise, during the Restriction Period the Company, and not the Grantee, shall
vote the Shares of Restricted Stock. A Grantee shall have no voting rights with
respect to Restricted Stock Units. During the Restriction Period the Grantee
shall have the right to receive any dividends or other distributions paid on
such Restricted Shares, and may be entitled to receive dividend equivalents with
respect to Restricted Stock Units, subject to any restrictions deemed
appropriate by the Committee. Such dividends or dividend equivalents, if any,
may be paid currently, accrued as contingent cash obligations, or converted into
additional Shares of Restricted Stock or additional Restricted Stock Units, upon
such terms as the Committee may establish, including the achievement of specific
performance goals.
(f)    Lapse of Restrictions. All restrictions imposed on Restricted Stock and
Restricted Stock Units shall lapse upon the expiration of the applicable
Restriction Period and the satisfaction of all conditions

8



--------------------------------------------------------------------------------



imposed by the Committee. The Committee may terminate the restrictions, in its
discretion, as to any or all Restricted Stock Grants, without regard to any
Restriction Period, in the event of death, disability, retirement, Change of
Control or termination of employment following Change of Control. Upon the lapse
of restrictions applicable to Restricted Stock Units, the Company shall settle
the Restricted Stock Units by delivering to the Grantee a number of Shares equal
to the whole number of Shares underlying the Restricted Stock Units then
credited to the Grantee; provided that any fractional Share underlying
Restricted Stock Units shall be distributed in cash in an amount equal to the
Fair Market Value of a Share as of the applicable vesting date multiplied by the
remaining fractional Restricted Stock Unit. Notwithstanding the foregoing, the
Committee may elect to settle any outstanding Restricted Stock Units in cash in
an amount equal to the Fair Market Value of the Shares underlying the vesting
Restricted Stock Units and without any delivery of underlying Shares. Upon the
settlement of any Restricted Stock Unit, the underlying Shares or cash payment
shall be made within thirty (30) days of such settlement or as soon as
administratively practicable, if later.
(g)    Recovery of Applicable Withholding Tax. The Grantee of Restricted Stock
or Restricted Stock Units shall reimburse or make appropriate arrangements with
the Company for any Applicable Withholding Tax payable or required to be
withheld by the Company with respect to such Restricted Stock or Restricted
Stock Units. The Committee shall have the right to retain possession of the
certificates for Shares of Restricted Stock or suspend delivery of any payment
relating to Restricted Stock Units until appropriate arrangements have been made
for the Applicable Withholding Tax to be paid by or recovered from the Grantee
in accordance with the provisions of Section 10.
8.    Stock Appreciation Rights Grants
(a)    General Requirements. The Committee may grant SARs to a Grantee
separately or in tandem with any Option (for all or a portion of the applicable
Option). Tandem SARs may be granted either at the time the Option is granted or
at any time thereafter while the Option remains outstanding; provided, however,
that, in the case of an Incentive Stock Option, SARs may be granted only at the
time of grant of the Incentive Stock Option. The Committee shall establish the
base amount of the SAR at the time the SAR is granted. Unless the Committee
determines otherwise, the base amount of each SAR shall be equal to the per
share Exercise Price of the related Option or, if there is no related Option, a
predetermined percentage of the Fair Market Value of a Share as of the date of
grant of the SAR, which percentage shall equal 100% or greater of the Fair
Market Value.
(b)    Tandem SARs. In the case of tandem SARs, the number of SARs granted to a
Grantee that shall be exercisable during a specified period shall not exceed the
number of Shares that the Grantee may purchase upon the exercise of the related
Option during such period. Upon the exercise of an Option, the SARs relating to
the Shares covered by such Option shall terminate. Upon the exercise of SARs,
the related Option shall terminate to the extent of an equal number of Shares.
(c)    Exercisability. A SAR shall be exercisable during the period specified by
the Committee in the Grant Instrument and shall be subject to such vesting and
other restrictions as may be specified in the Grant Instrument; provided,
however, that the term of the SAR shall not exceed ten years. The Committee or
the Grant Instrument may provide for accelerated exercisability in the event of
death, disability, retirement, Change of Control or termination of employment
following Change of Control. SARs may only be exercised while the Grantee is
employed by the Company or during the applicable period after termination of
employment as described in Section 6(e) for Options. For purposes of the
preceding sentence, the rules applicable to a tandem SAR shall be the rules
applicable under Section 6(e) to the Option to which it relates, and the rules
applicable to any other SAR shall be the rules applicable under Section 6(e) for
a Nonqualified

9



--------------------------------------------------------------------------------



Stock Option. A tandem SAR shall be exercisable only during the period when the
Option to which it is related is also exercisable.
(d)    Value of SARs. When a Grantee exercises SARs, the Grantee shall receive
in settlement of such SARs an amount equal to the value of the stock
appreciation for the number of SARs exercised. The stock appreciation for a SAR
is the amount by which the Fair Market Value of the underlying Shares on the
date of exercise of the SAR exceeds the base amount of the SAR as described in
Subsection (a).
(e)    Form of Payment. The Committee shall determine whether the appreciation
in a SAR shall be paid in the form of cash, Shares, or a combination of the two,
in such proportion as the Committee deems appropriate. For purposes of
calculating the number of Shares to be received, Shares shall be valued at their
Fair Market Value on the date of exercise of the SAR. If Shares are to be
received upon exercise of a SAR, cash shall be delivered in lieu of any
fractional share.
(f)    Recovery of Applicable Withholding Tax. The Grantee of a SAR shall
reimburse or make appropriate arrangements with the Company for any Applicable
Withholding Tax payable or required to be withheld by the Company with respect
to the exercise of such SAR. The Company shall have the right to prevent the
exercise of any SAR until appropriate arrangements have been made for the
Applicable Withholding Tax to be paid by or recovered from the Grantee in
accordance with the provisions of Section 10.
(g)    Notwithstanding anything in this Plan to the contrary, in no event may
the Committee: (A) grant SARs in replacement of SARs previously granted under
this Plan or any other compensation plan of the Company, or amend outstanding
SARs (including amendments to adjust a SAR base amount), in each case with a
lower base amount than that of the replaced or outstanding SAR, (B) cancel
outstanding SARs in exchange for a cash payment, a grant of replacement SARs or
Options, or a grant of any other replacement Full Value Award, or (C) engage in
any transaction that would be deemed a repricing under the applicable rules of
The NASDAQ Stock Market or other governing body, in each case (A), (B) or (C)
without first obtaining the approval of the Company's shareholders.
9.    Performance Units, Performance Shares, Performance Grants and Bonus Shares
Grants
(a)    General Requirements. The Committee may grant Performance Units,
Performance Shares, Performance Grants or Bonus Shares to a Grantee. Each
Performance Unit/Share shall represent the right of the Grantee to receive an
amount based on the value of the Performance Unit/Share, if performance goals
established by the Committee are met. A Performance Unit shall have a value
based on such measurements or criteria as the Committee determines. A
Performance Share shall have a value equal to the Fair Market Value of a Share.
A Performance Grant is any other Grant authorized under this Plan that will be
issued or granted, or become vested or payable, as the case may be, upon the
achievement of certain performance goals, including those described in Section
12. A Bonus Share is a Share awarded to a Grantee without cost and without
restriction in recognition of past performance (whether determined by reference
to another associate benefit plan of the Company or otherwise) or in connection
with the Company or one of its subsidiaries hiring an associate, as permitted by
applicable law. The Committee shall determine the number of Performance
Units/Shares, Performance Grants and Bonus Shares to be granted and the
requirements applicable to any such Grants.
(b)    Performance Period and Performance Goals. When Performance Units/Shares
are granted, the Committee shall establish the performance period during which
performance shall be measured (the "Performance Period"), performance goals
applicable to the Units/Shares ("Performance Goals") and such

10



--------------------------------------------------------------------------------



other conditions of the Grant as the Committee deems appropriate. In no event
shall a Performance Period be less than twelve (12) months.
(c)    Payment with respect to Performance Units/Shares. At the end of each
Performance Period, the Committee shall determine to what extent the Performance
Goals and other conditions of the Performance Units/Shares are met, the value of
the Performance Units (if applicable) and the amount, if any, to be paid with
respect to the number of Performance Units/Shares that have been earned.
Payments with respect to Performance Units/Shares shall be made in cash, in
Shares, or in a combination of the two, as determined by the Committee.
(d)    Requirement of Employment. If the Grantee who is an Associate ceases to
be employed by the Company during a Performance Period, or if other conditions
established by the Committee are not met, the Grantee's Performance Units/Shares
shall be forfeited at the close of business on the Grantee's last day of
employment. The Committee may, however, provide for complete or partial
exceptions to this requirement as it deems appropriate. If the Grantee ceases to
be employed by the Company after the expiration of a Performance Period but
prior to payment, payment shall be made to the Grantee or the Successor Grantee,
if applicable, as soon as practicable following the end of the Performance
Period, but in no event more than two and a half (2 ½) months following the end
of the Performance Period.
(e)    Recovery of Applicable Withholding Tax. The Grantee of Bonus Shares,
Performance Grants, Performance Units or Performance Shares shall reimburse or
make appropriate arrangements with the Company for any Applicable Withholding
Tax payable or required to be withheld by the Company with respect to the Bonus
Shares, Performance Grants, Performance Units or Performance Shares. The
Committee will have the right to recover such Applicable Withholding Tax from
the cash payable or shares to be allotted to the Grantee. The amount of
Applicable Withholding Tax shall be payable by or recoverable from the Grantee
in accordance with the provisions of Section 10.
10.    Withholding/Recovery of Taxes
(a)    Recovery of Applicable Withholding Tax. All Grants under the Plan shall
be subject to the Grantee's obligation to the Company to pay or have withheld
any Applicable Withholding Tax, wherever payable by the Company – with respect
to Options, SARs, Restricted Stock, Bonus Shares, Restricted Stock Units,
Performance Units or Performance Shares. The Company shall have the right to
recover such Applicable Withholding Tax by deducting such amounts from all
Grants paid in cash or from other wages or compensation paid to the Grantee. In
case of Options and other Grants paid in Shares, the Company may require the
Grantee or any other person receiving such Shares to pay to the Company the
amount of such Applicable Withholding Tax with respect to such Grants or the
Company may deduct from other wages paid by the Company the amount of any
Applicable Withholding Tax payable by the Company with respect to such Grants.
The Company shall have the right to withhold an allotment of Shares in respect
of SARs, Restricted Stock Units, Bonus Shares, Performance Shares or Performance
Units until such Applicable Withholding Tax is paid by or recovered from the
Grantee.
(b)    Election to Withhold Shares. If the Committee so permits, a Grantee may
elect to satisfy the Company's Applicable Withholding Tax obligation with
respect to an Option, SAR, Restricted Stock, Restricted Stock Units, Performance
Units, Bonus Shares or Performance Shares, any of which is paid in Shares, by
having Shares withheld having an aggregate Fair Market Value up to an amount
that does not exceed the required minimum amount necessary to satisfy Applicable
Withholding Tax. The election must be in a form and manner prescribed by the
Committee and shall be subject to the prior approval of the Committee. Once
filed, such election will be irrevocable. The Committee may require such
election to be

11



--------------------------------------------------------------------------------



made during specified periods during the year and at times during which a
Section 16 Officer would otherwise be prohibited from engaging in purchases or
sales with respect to the Shares.
11.    Transferability of Grants
(a)    Nontransferability of Grants. Except as provided below, only the Grantee
may exercise rights under a Grant during the Grantee's lifetime. A Grantee may
not transfer those rights except by will or by the laws of descent and
distribution or, with respect to Grants other than Incentive Stock Options, if
permitted in any specific case by the Committee, pursuant to a domestic
relations order (as defined under the Code or Title I of the Employee Retirement
Income Security Act of 1974, as amended, or the regulations thereunder). When a
Grantee dies, the personal representative or other person entitled to succeed to
the rights of the Grantee ("Successor Grantee") may exercise such rights which
have not been extinguished by the Grantee's death. A Successor Grantee must
furnish proof satisfactory to the Company of his or her right to receive the
Grant under the Grantee's will or under the applicable laws of descent and
distribution.
(b)    Transfer of Nonqualified Stock Options. Notwithstanding the foregoing,
the Committee may provide in a Grant Instrument that a Grantee may transfer a
Grant to family members or other persons or entities according to such terms as
the Committee may determine; provided that the Grantee receives no consideration
for the transfer of a Nonqualified Stock Option and the transferred Nonqualified
Stock Option shall continue to be subject to the same terms and conditions as
were applicable to the Nonqualified Stock Option immediately before the
transfer.
12.    Grants Subject to Code Section 162(m)
Any Grant to a Grantee who is a "covered employee" within the meaning of Code
Section 162(m), the exercisability or settlement of which is subject to the
achievement of performance goals, shall qualify as "qualified performance-based
compensation" within the meaning of Code Section 162(m) and regulations
thereunder. The performance goals for such a Grant shall consist of one or more
of any business criteria under any Company-shareholder-approved performance
plan, including, but not limited to, the Company's Performance-Based
Compensation Plan, and subject in all respects to the terms and conditions set
forth in such plan.
13.    Deferrals
Except with respect to any Option or SAR for which no form of deferral election
may be made, the Committee may permit or require a Grantee to defer receipt of
the payment of cash or the delivery of shares that would otherwise be due to
such Grantee by virtue of the settlement or payment with respect to any
Restricted Stock Unit, Bonus Shares, Performance Unit, Performance Share or
Performance Grant. If any such deferral election is permitted or required, the
Company shall establish rules and procedures for such deferrals and such rules
and procedures will, at all times, be subject to and consistent with the
requirements of Code Section 409A and all applicable guidance thereunder such
that none of the additive taxes under Code Section 409A will apply.
14.    Requirements for Issuance or Transfer of Shares
No Shares shall be issued or transferred in connection with any Grant hereunder
unless and until all legal requirements applicable to the issuance or transfer
of such Shares have been complied with to the satisfaction of the Committee. The
Committee shall have the right to condition any Grant made to any Grantee
hereunder on such Grantee's undertaking in writing to comply with such
restrictions on his or her subsequent disposition of such Shares as the
Committee shall deem necessary or advisable as a result of any

12



--------------------------------------------------------------------------------



applicable law, regulation or official interpretation thereof, and certificates
representing such shares may be legended to reflect any such restrictions.
Certificates representing Shares issued or transferred under the Plan will be
subject to such stop-transfer orders and other restrictions as may be required
by applicable laws, regulations and interpretations, including any requirement
that a legend be placed thereon.

13



--------------------------------------------------------------------------------



15.    Amendment and Termination of the Plan
(a)    Amendment. The Committee or the Board of Directors of the Company may
amend or terminate the Plan at any time or from time to time, without obtaining
the approval of the Company's shareholders, except that the Plan may not be
amended without the approval of the Company’s shareholders (i) to increase the
aggregate number of shares issuable under the Plan (excepting proportionate
adjustments made under Section 4(e) to give effect to stock splits, etc.) or
(ii) make any material amendment or other amendment if shareholder approval is
required by the rules of the Securities and Exchange Commission or any stock
exchange on which Shares are listed.
(b)    Termination of Plan. The Plan shall terminate on the day immediately
preceding the tenth anniversary of the New Effective Date, unless the Plan is
terminated earlier by the Committee or is extended by the Committee with the
approval of the shareholders.
(c)    Termination and Amendment of Outstanding Grants. A termination or
amendment of the Plan that occurs after a Grant is made shall not materially
impair the rights of a Grantee unless the Grantee consents or unless the
Committee acts under Section 22(b). The termination of the Plan shall not impair
the power and authority of the Committee with respect to an outstanding Grant.
Whether or not the Plan has terminated, an outstanding Grant may be terminated
or amended under Section 22(b) or may be amended by agreement of the Company and
the Grantee consistent with the Plan.
(d)    Governing Document. The Plan shall be the controlling document. No other
statements, representations, explanatory materials or examples, oral or written,
may amend the Plan in any manner. The Plan shall be binding upon and enforceable
against the Company and its successors and assigns.
16.    Funding of the Plan
This Plan shall be unfunded. The Company shall not be required to establish any
special or separate fund or to make any other segregation of assets to assure
the payment of any Grants under this Plan. In no event shall interest be paid or
accrued on any Grant, including unpaid installments of Grants.
17.    Rights of Participants
Nothing in this Plan shall entitle any Associate, Non-Employee Director,
Consultant or other person to any claim or right to be awarded a Grant under
this Plan, and no Grant shall entitle any Associate, Non-Employee Director,
Consultant or other person to any future Grant. Neither this Plan nor any action
taken hereunder shall be construed as giving any individual any rights to be
retained by or in the employ of the Company or any other employment rights.
18.    No Fractional Shares
No fractional Shares shall be issued or delivered pursuant to the Plan or any
Grant. The Committee shall determine whether cash, other awards or other
property shall be issued or paid in lieu of such fractional Shares or whether
such fractional Shares or any rights thereto shall be forfeited or otherwise
eliminated.
19.    Reorganization, Merger, Consolidation, Sale of Assets or Change of
Control
(a)    General. Except as otherwise provided in any Grant Instrument or other
agreement approved by the Committee to which any Non-Employee Director,
Consultant or Associate is a party, in the event that the Company undergoes a
Change of Control, as defined in Section 19(c), each Option, share of Restricted

14



--------------------------------------------------------------------------------



Stock and other Grant held by a Non-Employee Director shall without regard to
any vesting schedule, restriction or performance target, automatically become
fully exercisable or payable, as the case may be, as of the date of such Change
of Control. In addition to the foregoing, in the event the Company undergoes a
Change of Control or in the event of a corporate merger, consolidation, major
acquisition of property for stock, separation, reorganization or liquidation in
which the Company is a party to and in which a Change of Control does not occur,
the Committee, or the board of directors of any corporation assuming the
obligations of the Company, shall also have the full power and discretion to
prescribe and amend the terms and conditions of any outstanding Grants granted
hereunder. The Committee may remove restrictions on Restricted Stock and
Restricted Stock Units and may modify the performance requirements for any other
Grants. The Committee may provide that Options or other Grants granted hereunder
must be exercised in connection with the closing of such transactions, and that
if not so exercised such Grants will expire. Any such determinations by the
Committee may be made generally with respect to all Grantees, or may be made on
a case-by-case basis with respect to particular Grantees. Notwithstanding the
foregoing, any transaction undertaken for the purpose of reincorporating the
Company under the laws of another jurisdiction, if such transaction does not
materially affect the beneficial ownership of the Company's capital stock shall
not constitute a merger, consolidation, major acquisition of property for stock,
separation, reorganization, liquidation or Change of Control.
(b)    Stock Options. By way of illustration, and not by way of limitation, in
the event of a Change of Control or in the event of corporate merger,
consolidation, major acquisition of property for stock, separation,
reorganization or liquidation in which the Company is a party to and in which a
Change of Control does not occur, the Committee may, without obtaining
shareholder approval (i) in all such events other than a liquidation, cause any
Option then outstanding to be assumed by the surviving corporation in such
corporate transaction; (ii) require the mandatory surrender to the Company by
any Grantee of some (in all such events other than a liquidation) or all of the
outstanding Options held by a Grantee as of a date specified by the Company or
the surviving corporation, in which event the Company or the surviving
corporation shall thereupon cancel such Options and pay to each Grantee an
amount of cash per share equal to the amount that could have been attained upon
the exercise of such Option or realization of the Grantee's rights to the extent
that such cash is available for distribution to Grantees after payment of all
debt and senior securities of the Company; (iii) in all such events other than a
liquidation, require the substitution of a new Option for some or all of the
outstanding Options held by a Grantee provided that any replacement or
substituted Option shall be equivalent in economic value to the Grantee; or (iv)
in all such events other than a liquidation, make such adjustment to any such
Option then outstanding as the Company deems appropriate to reflect such merger,
consolidation, major acquisition of property for stock, separation,
reorganization or liquidation.
(c)    Definition of Change of Control. For purposes of this Plan, a Change of
Control of the Company shall mean:
(i)    The acquisition by any individual, entity or group within the meaning of
Section 12(d)(3) or 13(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act” a ("Person") of beneficial ownership (within the meaning of
Rule 13d-3 promulgated under the Exchange Act) of 35% or more of either: (A) the
then outstanding shares of common stock of the Company (the "outstanding
Corporation Common Stock") or (B) the combined voting power of the then
outstanding voting securities of the Company entitled to vote generally in the
election of directors (the "Outstanding Corporation Voting Securities");
provided, however, that for purposes of this subsection (i), the following
acquisitions shall not constitute a Change of Control: (X) any acquisition
directly from the Company, (Y) any acquisition by the Company, or (Z) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation controlled by the Company; or

15



--------------------------------------------------------------------------------



(ii)    Individuals who, as of the date hereof, constitute the Board (the
"Incumbent Board") cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the date hereof whose election, or nomination for election by the Company's
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board; or
(iii)    Consummation of a reorganization, merger or consolidation or sale or
other disposition of all or substantially all of the assets of the Company (a
"Business Combination"), in each case, unless, following such Business
Combination, (A), all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the Outstanding Corporation Common
Stock and Outstanding Corporation Voting Securities immediately prior to such
Business Combination beneficially own, directly or indirectly, more than 50% of,
respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the company
resulting from such Business Combination (including, without limitation, a
corporation which as a result of such transaction owns the Company or all or
substantially all of the Company's assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Business Combination of the Outstanding Corporation
Common Stock and Outstanding Corporation Voting Securities, as the case may be,
(B) no Person (excluding any employee benefit plan (or related trust) of the
Company or such corporation resulting from such Business Combination)
beneficially owns, directly or indirectly, 35% or more of, respectively, the
then outstanding shares of common stock of the Company resulting from such
Business Combination or the combined voting power of the then outstanding voting
securities of such corporation except to the extent that such ownership existed
prior to the Business Combination and (C) at least a majority of the members of
the board of directors of the Company resulting from such Business Combination
were members of the Incumbent Board at the time of the execution of the initial
agreement, or of the action of the board, providing for such Business
Combination; or
(iv)    Approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.
20.    Effective Date of the Plan
This Plan was originally effective on May 27, 2011, the date this Plan was
originally approved by the shareholders of the Company (the "Original Effective
Date"). This Plan, as amended and restated, is effective on May 22, 2015, if
approved by the shareholders of the Company on such date (the "New Effective
Date").
21.    Headings
Section headings are for reference only. In the event of a conflict between a
title and the content of a Section, the content of the Section shall control.
22.    Miscellaneous
(a)    Grants in Connection with Corporate Transactions and Otherwise. Nothing
contained in this Plan shall be construed to (i) limit the right of the
Committee to make Grants under this Plan in connection with the acquisition, by
purchase, lease, merger, consolidation or otherwise, of the business or assets
of any corporation, firm or association, including Grants to associates thereof
who become Associates of the

16



--------------------------------------------------------------------------------



Company, or for other proper corporate purposes, or (ii) limit the right of the
Company to grant stock options or make other awards outside of this Plan.
Without limiting the foregoing, the Committee may make a Grant to an associate
of another corporation who becomes an Associate by reason of a corporate merger,
consolidation, acquisition of stock or property, reorganization or liquidation
involving the Company or any of its subsidiaries in substitution for a stock
option, restricted stock grant or any other equity award made by such
corporation. The terms and conditions of the substitute Grants may vary from the
terms and conditions required by the Plan and from those of the substituted
stock incentives. The Committee shall prescribe the provisions of the substitute
Grants.
(b)    Compliance with Law. The Plan, the exercise of Options and SARs and the
obligations of the Company to issue or transfer Shares under Grants shall be
subject to all applicable laws and to approvals by any governmental or
regulatory agency as may be required. With respect to persons subject to Section
16 of the Exchange Act, it is the intent of the Company that the Plan and all
transactions under the Plan comply with the Sarbanes Oxley Act of 2002 and all
applicable provisions of Rule 16b-3 or its successors under the Exchange Act. In
particular, and without otherwise limiting the provisions of this Section 22(b),
no Grantee subject to section 16 of the Exchange Act may exercise any Option or
SAR except in accordance with applicable requirements of Rule 16b-3 or its
successors under the Exchange Act. The Committee may revoke any Grant if it is
contrary to law or modify a Grant to bring it into compliance with any valid and
mandatory government regulation. The Committee may also adopt rules regarding
the withholding of taxes on payments to Grantees. The Committee may, in its sole
discretion, agree to limit its authority under this Section.
(c)    Military Service. Grants shall be administered in accordance with Section
414(u) of the Code and the Uniformed Services Employment and Reemployment Rights
Act of 1994.
(d)    Code Section 409A. This Plan is intended to meet the requirements of
Section 409A of the Code and may be administered in a manner that is intended to
meet those requirements and will be construed and interpreted in accordance with
such intent. All payments hereunder are subject to Section 409A of the Code and
will be paid in a manner that will meet the requirements of Section 409A of the
Code, including regulations or other guidance issued with respect thereto, such
that the payment will not be subject to the excise tax applicable under Section
409A of the Code. Any provision of this Plan that would cause the payment to
fail to satisfy Section 409A of the Code will be amended (in a manner that as
closely as practicable achieves the original intent of this Plan) to comply with
Section 409A of the Code on a timely basis, which may be made on a retroactive
basis, in accordance with regulations and other guidance issued under Section
409A of the Code.
(e)    Governing Law. The validity, construction, interpretation and effect of
the Plan and Grant Instruments issued under the Plan shall exclusively be
governed by and determined in accordance with the law of the State of Missouri.
Adopted by Shareholders on May 22, 2015

17

